UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7121


RODNEY A. KOON,

                     Plaintiff - Appellant,

              v.

BRIAN K. WELLS; EMILY BROWN; SGT. BROWN,

                     Defendants - Appellees

              and

STATE OF NORTH CAROLINA; ROY COOPER; KENNETH LASSITER,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03014-BO)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Rodney A. Koon, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Rodney A. Koon appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm the district court’s order. Koon v. Wells, No. 5:19-ct-03014-BO (E.D.N.C. July

14, 2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           3